DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of Species I (Fig. 1) and sub-species III (Fig. 2), Claims 1-9 and 17-20, in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that searching all Groups with claims 1-20 is not a serious burden. Thus, the Office Action has failed to demonstrate materiality in the differences asserted.” (Remarks, Pg. 2).  This is not found persuasive because as stated in the Requirement for Restriction dated 02/18/2022, Species I-Il would require a search with a unique text search for each species I-II because each species requires a different arrangement and location for the after-fan system. For example, one search would require a text search for arrangement of the fan-after system to be located between the fan and the low pressure compressor. Another search would require a text search for arrangement of the fan-after system to be located downstream of the low pressure compressor.	In addition, Sub-species III-V and VI-IV would require a search with a unique text search for each sub-species because each sub-species requires arrangement of the fan-after system. For example, sub-species V search would require a text search for a full span after-fan system without a splitter in a high bypass gas turbine engine. Sub-species VII search would require a text search for a full span after-fan system without a splitter in a low bypass gas turbine engine. Sub-species IV search would require a text search for an after-fan system with a splitter and a short-span after fan in a high bypass gas turbine engine. Additionally, Sub-species VI, would require a text search for an after-fan system with a splitter and a short-span after fan in a low bypass gas turbine engine.  
The requirement is still deemed proper and is therefore made FINAL.  



Claims 2-7, 9, 11, 15-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.
Claims 1-9 and 17-20 are pending.  Claims 1, 8, 10, 12-14, and 17 are examined.  

Claim Objections





Claims 11, and 19-20 are objected to because of the following informalities:  
Regarding Claim 11:
The recitation “the variable pitch fan exit guide vane array” (ll. 1-2) is believed to be in error for – the variable fan exit guide vane array –.
Regarding Claim 19:
The recitation “varying the pitch of the variable fan exit” (l. 1) is believed to be in error for – said varying the pitch of the variable fan exit –.
Regarding Claim 20:
The recitation “the outer diameter section … and the inner diameter section” (ll. 1-2) is believed to be in error for – an outer diameter section … and an inner diameter section –.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson 2011/0167792.
Regarding Claim 1, Johnson teaches an after-fan system (seen in Fig. 2) for a gas turbine engine 10, comprising:
a variable pitch fan exit guide vane array 152,154 ([0024-26]; Fig. 2);
an after-fan turbine 146,148 downstream of the variable pitch fan exit guide vane array 152,154 ([0024-26]; Fig. 2); and
a control operable (via actuators 153, 155) to vary a pitch of the variable fan exit guide vane array 152,154 ([0024-26]; Fig. 2.  Johnson teaches in [0025-26], that actuators 153, 155 are used control the opening and closing angles of the vanes.  It is implicit that there is a controller or a control system that controls the actuators in order to operate the degree or pitch of the guide vane array).
Regarding Claim 8, Johnson teaches the invention as claimed and as discussed above for claim 1 and Johnson further teaches 
the variable pitch fan exit guide vane array 152,154 is downstream of a fan section 118 ([0029]; Fig. 2)
Regarding Claim 10, Johnson teaches a gas turbine engine 10 (Figs. 1-2), comprising:
a fan section 118 with an array of fan blades 118 ([0029]; Fig. 2);
a variable fan exit guide vane array 152,154 downstream of the fan section 118 ([0024-26]; Fig. 2); 
and an after-fan turbine 146,148 downstream of the variable fan exit guide vane array 152,154 ([0024-26]; Fig. 2).
Regarding Claim 12, Johnson teaches the invention as claimed and as discussed above for claim 10 and Johnson further teaches 
after-fan turbine 146,148 is driven in concert (via 102, 103, 104) with the fan section 118 ([0029-0030]; Fig. 2).
Regarding Claim 14, Johnson teaches the invention as claimed and as discussed above for claim 10 and Johnson further teaches 
gas turbine engine 10 is a high bypass gas turbine engine (seen in Fig. 1).
Regarding Claim 17, Johnson teaches a method of generating thrust (thrust) for a gas turbine engine 10 ([0004-0005]; Fig. 1), comprising:
rotating a fan section (seen in Fig. 2) with an array of fan blades 118 ([0029]; Fig. 2);
rotating an after-fan turbine 146,148 downstream of the fan section 118 ([0024-26]; Fig. 2);
and varying a pitch of a variable fan exit guide vane array 152,154 downstream of the fan section 118 and upstream of the after-fan turbine 146,148 ([0024-26]; Fig. 2)
While Johnson teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Johnson’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 17 is rejected as anticipated by Johnson.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claim 10, and further in view of Sheridan 2013/0004297.	
Regarding Claim 13, Johnson teaches the invention as claimed and as discussed above for claim 10.  However, Johnson, does not teach the after-fan turbine is driven by a geared architecture which also drives the fan section.
Sheridan teaches
the after-fan turbine 14Bis driven by a geared architecture 32 which also drives the fan section 14A (Col. 5, ll. 45-52 and Col. 6, ll. 37-45; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fan section 118 and the after-fan turbine 146,148 of Johnson with Sheridan’s geared architecture 32, that connects the fan section 118 and the after-fan turbine 146,148, in order to maximize the efficiency and performance of the engine (Sheridan; [0028], ll. 14-19).

















Claim 1 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Powell 7614210. 
Regarding Claim 1, Johnson teaches an after-fan system (seen in Fig. 2) for a gas turbine engine 10, comprising:
a variable pitch fan exit guide vane array 152,154 ([0024-26]; Fig. 2);
an after-fan turbine 146,148 downstream of the variable pitch fan exit guide vane array 152,154 ([0024-26]; Fig. 2).
Johnson further teaches actuators 153, 155 that vary a pitch of the variable fan exit guide vane array 152,154 ([0024-26]; Fig. 2).
Johnson does not teach a control operable to vary a pitch of the variable fan exit guide vane array.
Powell teaches
a control 70 operable to vary a pitch of the variable fan exit guide vane array 16 (Col. 5, ll. 45-52 and Col. 6, ll. 37-45; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide variable fan exit guide vane array 152,154 of Johnson with Powell’s controller 70, in order adjust flow area that is required for efficient operation of the engine (Powell; Col. 5, ll. 45-52) and to “maximize performance and efficiency of the engine” (Powell; Col. 6, ll. 37-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741